AO 94 (Rev, 06/09) Commitment to Another District

 

UNITED STATES DISTRICT COURT FIL ED

 

 

for the
Northern District of California JAN 2 i 2020
United States of America ) 20 NG
Vv. ) ; SAN JOSE CALIFORNy
MICHAEL GEORGE SEQUEIRA ) Case No. 5:20-mj-70018 MAG
)
) Charging District’s
Defendant ) Case No. 4:19-CR-40116
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the District of South Dakota |
(if applicable) Southern division. The defendant may need an interpreter for this language:

 

 

The defendant: © will retain an attorney.

Mf is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 01/21/2020 pK

Judge's signature

 

Nathanael Cousins, United States Magistrate Juge
Printed name and title

CLUS
